This opinion is subject to administrative correction before final disposition.




                               Before
                  GASTON, STEPHENS, and STEWART
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                             Appellant

                                     v.

                         Craig R. BECKER
                      Lieutenant (O-3), U.S. Navy
                               Appellee

                             No. 201900342

                        Decided: 25 February 2021

        Appeal by the United States Pursuant to Article 62, UCMJ

                              Military Judge:
                              Aaron C. Rugh

 Arraignment 13 February 2019 before a general court-martial con-
 vened at Naval Base San Diego, California, consisting of officer mem-
 bers.

                             For Appellant:
               Major Kerry E. Friedewald, USMC (argued)
          Lieutenant Joshua C. Fiveson, JAGC, USN (on brief)
          Lieutenant Clayton L. Wiggins, JAGC, USN (on brief)

                              For Appellee:
            Lieutenant Daniel O. Moore, JAGC, USN (argued)
            Captain Marcus N. Fulton, JAGC, USN (on brief)

 Senior Judge GASTON delivered the opinion of the Court, in which
 Judge STEWART joined. Senior Judge STEPHENS filed a separate
 dissenting opinion.
                United States v. Becker, NMCCA No. 201900342
                             Opinion of the Court

                           _________________________

                  PUBLISHED OPINION OF THE COURT

                           _________________________

GASTON, Senior Judge:
    This case is before us on a second interlocutory appeal pursuant to Article
62(a)(1)(B), Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 862(a)(1)
(B). Appellee is charged with assault consummated by a battery, conduct
unbecoming an officer and a gentleman, and premeditated murder for alleg-
edly strangling his wife in August 2013, physically and emotionally abusing
her over the following two years, and then drugging her and causing her to
fall from a seventh-floor apartment window to her death in October 2015.
    The Government seeks to admit certain prior statements by the decedent,
Mrs. Becker, under the forfeiture-by-wrongdoing exception to the Sixth
Amendment Confrontation Clause and the hearsay rule. After two Article
39(a), UCMJ, hearings, the military judge ruled some of the statements
inadmissible. On the Government’s first appeal, we found the judge’s ruling
employed the wrong legal standard and vacated and remanded it for further
consideration. United States v. Becker, 80 M.J. 563 (N-M. Ct. Crim. App.
2020) [Becker I]. On remand, after receiving additional briefing, the military
judge reconsidered the evidence in light of our decision, adopted his prior
findings of fact, and ruled the same statements inadmissible. The Govern-
ment appeals this second ruling, which we find erroneous due to its failure to
consider important facts.

                                I. BACKGROUND 1

   On 8 August 2013, Mrs. Becker was awakened around 2300 in a U.S. Ar-
my hotel by Appellee dragging her out of bed by the arm and shirt. The
couple had just transferred to Belgium, and Appellee had been going through


   1  As decisions on preliminary questions such as the admissibility of evidence are
not bound by the rules of evidence, see Mil. R. Evid. 104(a), we assert no opinion
about whether the facts discussed herein could be proven at trial, let alone whether
the charges against Appellee could be proven beyond a reasonable doubt. We provide
this factual background based on our review of the record only for purposes of
assessing whether the trial court erred by failing to consider important facts in its
ruling.




                                         2
               United States v. Becker, NMCCA No. 201900342
                            Opinion of the Court

her laptop and became angry when he found a suggestive email between Mrs.
Becker and another man. Mrs. Becker admitted having an affair with one of
Appellee’s former Navy colleagues in Virginia. The conversation became
heated, turned to dissolution of the marriage, and a struggle ensued over the
laptop. After grabbing and shoving her away from him repeatedly, Appellee
eventually picked Mrs. Becker up, carried her to the bed, and pinned her
down with his hands around her neck until she was unable to breathe.
    Soon afterward, Mrs. Becker reported what happened to the hotel front
desk clerk, who observed she had marks on her face and neck and appeared
to have been crying. Military police were notified and interviewed both
Appellee and Mrs. Becker. Appellee denied the allegations and said he had
only hugged his wife tightly in order to keep her from hitting him. Mrs.
Becker gave oral and written statements alleging this was not the first of the
couple’s physical altercations, which she said had happened four or five times
previously with escalating severity. She stated that approximately six weeks
prior Appellee had pushed her backwards and injured her ankle. This time,
she said he tightened his hands around her neck with such force that she felt
her life was in danger. She said he also took her identification and credit
cards and changed their bank account passwords, effectively leaving her
isolated and trapped.
    After attending counseling with Appellee the following evening, Mrs.
Becker recanted her allegations, which led to the criminal investigation and
all formal action on the allegations being formally closed eight months later.
Mrs. Becker nevertheless maintained to friends and family members that the
allegations were true, that she had felt her life was in danger, that she had
recanted only to save Appellee’s military career, that she was afraid of what
he would do if he lost his career, and that his controlling, abusive behavior
toward her continued in the ensuing months.
    In early September 2015, Appellee discovered Mrs. Becker was having
another affair while he was going through the text messages on her cellular
phone. He had a visceral reaction to this discovery, confronted her about it,
and she admitted it. They began sleeping in separate rooms in their apart-
ment in Mons, Belgium, and Mrs. Becker told Appellee she wanted to sepa-
rate. On 18 September 2015, they signed a separation agreement that would
keep them somewhat connected for purposes of supporting and raising their
infant daughter and pursuing an ongoing business venture. 2 After signing



   2 The agreement also referenced Appellee’s ongoing fight to gain custody over his
two sons from a prior marriage.




                                         3
                  United States v. Becker, NMCCA No. 201900342
                               Opinion of the Court

the separation agreement, Mrs. Becker began taking their daughter with her
to sleep at her new boyfriend’s house, further angering Appellee, 3 before
eventually signing a lease for her own apartment, where she and their
daughter would live apart from Appellee.
    On 6 October 2015, Appellee went to a Belgian police office and reported
that he was concerned about the people—including her new boyfriend—whom
Mrs. Becker had invited to help her move to her new apartment. Appellee
asked the police to make a written record of his visit. He later stated he went
to the police because during their disagreements over who would move her
things, Mrs. Becker “made [him] understand that she was going to cause
[him] problems.” 4 Appellee also reported that Mrs. Becker was an alcoholic,
that she drank one-half to three-quarters of a bottle of wine five nights a
week, and that her drinking affected her emotional state. That same day, he
bought a bottle of wine for their seventh-floor apartment.
    Two days later, Mrs. Becker died after falling from a window of that
apartment. At around 2100 that evening, witnesses heard a woman scream-
ing from a high window of an apartment building, sounding panicked and
afraid. A nurse taking out the garbage saw the woman tilt backwards out of
the window, strike the building as she toppled downward, and then grab the
edge of a window, trying not to fall, until she was unable to hold on and fell
screaming to the ground. A couple walking nearby heard the initial scream,
two or three cries of “Help,” and then a long scream of “Aaahh” ending in a
thud. They found the woman lying on her back at the bottom of the building,
arms in the air, moaning and bleeding from her head. Another bystander, a
woman in her fifties, visibly shocked by what she had just witnessed, said a
man had just pushed the woman out of a window.
    The couple looked up and saw a man looking down from a window at the
woman on the ground. After a while, the man came down speaking on the
telephone. He was not crying and did not appear sad, but was nervously
walking around. After he hung up his phone, the man spoke to the woman
lying on the ground.
    When the Belgian police arrived, they spoke to the man—Appellee. He
told them his wife had jumped from her bedroom window after drinking wine
and taking medicine earlier in the evening. He said he had put her to bed



   3 Appellee texted a friend on 26 September 2015, “That piece of s[***] has the ba-
by over [sic] her boyfriends.” App. Ex. VI, Gov. Ex. 58 at 1.
   4   App. Ex. VI, Gov. Ex. 25 at 40.




                                         4
                  United States v. Becker, NMCCA No. 201900342
                               Opinion of the Court

after dinner, later heard a scream while he was speaking on the phone, and
entered her bedroom just as she went out the window. He took them to the
seventh-floor apartment and showed them the window. Beneath it, there
were long scrapes down the side of the building apparently left by Mrs.
Becker’s fingernails as she tried to stop her fall. The police found Mrs. Beck-
er’s cellular phone on a couch in the living room. Appellee told them he did
not know its security code.
     After Mrs. Becker died from her injuries, Appellee told her father the fol-
lowing day that when he spoke to her as she lay on the ground, she told him,
“You did this to me.” During follow-up interviews with the Belgian authori-
ties, Appellee said she told him, “I’m scared” and “I love you.” Appellee denied
hearing her cry, “Help,” denied looking down from the window to where she
fell, denied any feelings of jealousy about her being with another man, and
denied ever being violent with her in the past. He said he later guessed the
security code to Mrs. Becker’s cellular phone and found messages sent from
the phone to her new boyfriend just prior to her death. The messages stated
that she saw a change in Appellee and still loved him, but that Appellee did
not want her back because of the affair, and ended by stating, “F[***] my
life.” 5 A comparison with Appellee’s phone records indicates the messages
were sent during times when Appellee was not using his own cellular phone
that evening.
    A toxicological examination revealed that at the time of her death
Mrs. Becker’s blood alcohol content was negative, but that zolpidem and a
high level of tramadol were present in her system. Tramadol is a morphine-
based pain reliever that can cause sleepiness or altered consciousness.
Zolpidem is a sedative, and can be prescribed in small, round, pink pills. A
work colleague of Appellee’s reported that a day or so before Mrs. Becker’s
death Appellee had picked up a small bag of small, round, pink pills from his
old office.
   Two days after his wife’s death, Appellee spoke on the phone with one of
her friends from home. He brought up things Mrs. Becker had done in the
past to hurt him. One of the things he discussed was that Mrs. Becker had
made his life a “living nightmare” when she told the police he was violent
with her in the U.S. Army hotel in August 2013, which led to an eight-month
investigation. He also discussed his ongoing child-custody dispute over his
two sons from a former marriage, whom he had not told about Mrs. Becker’s
death, fearing it might get back to his ex-wife and affect his custody case.


   5   App. Ex. VI, Gov. Ex. 25 at 15.




                                         5
               United States v. Becker, NMCCA No. 201900342
                            Opinion of the Court

                               II. DISCUSSION

    We have jurisdiction over this appeal under Article 62(a)(1)(B), which au-
thorizes the Government to appeal a ruling “which excludes evidence that is
substantial proof of a fact material to the proceeding.” The evidence ruled
inadmissible by the military judge—Mrs. Becker’s follow-up statements and
formal report of abuse to military police in August 2013, her statements to
friends regarding the August 2013 incident, and her statements to friends
and family members regarding Appellee’s alleged physical and emotional
abuse between August 2013 and October 2015—meet that definition.

A. Forfeiture by Wrongdoing
    The Sixth Amendment Confrontation Clause provides that in all criminal
prosecutions, an accused shall have the right “to be confronted with the
witnesses against him.” Out-of-court statements that are “testimonial” are
generally barred by the Confrontation Clause unless the declarant is una-
vailable to testify as a witness and the accused had a prior opportunity for
cross-examination. Crawford v. Washington, 541 U.S. 36 (2004). “Testimoni-
al” statements are, generally speaking, formalized statements that report
allegations of past criminal conduct for potential use in future proceedings.
See Davis v. Washington, 547 U.S. 813, 822 (2006) (holding that statements
are testimonial when circumstances objectively indicate that “the primary
purpose of the interrogation is to establish or prove past events potentially
relevant to later criminal prosecution”).
    An exception to the Confrontation Clause, rooted in common law, is forfei-
ture by wrongdoing, which holds that an accused cannot complain that his
right to confront a witness is violated if his own acts, or acquiescence in some
act, are what made the witness unavailable in the first place. This exception
“extinguishes confrontation claims on essentially equitable grounds.” Craw-
ford, 541 U.S. at 62. It is woven into the constitutional fabric because its
absence “would create an intolerable incentive for defendants to bribe, intim-
idate, or even kill witnesses against them.” Giles v. California, 554 U.S. 353,
365 (2008).
    As the Supreme Court explained in Giles, the forfeiture-by-wrongdoing
exception at common law permitted the introduction of statements of wit-
nesses who were kept from testifying by the “means or procurement” or
“contrivance” of the defendant. Id. at 359-60. In light of the definition and
connotation of these terms, the Court found the exception was historically
used where witnesses were kept away through “planning, scheming, or
stratagem.” Id. at 361. Based on case precedents and the general maxim upon
which the exception is based—that a criminal defendant “should not be
permitted to benefit from his own wrong”—the Court determined that “the

                                       6
                United States v. Becker, NMCCA No. 201900342
                             Opinion of the Court

exception applies only if the defendant has in mind the particular purpose of
making the witness unavailable.” Id. at 367.
    The exception thus has two components: (1) the party against whom the
statement is offered wrongfully caused the declarant’s unavailability as a
witness; and (2) the party’s conduct was intended or “designed” to produce
that result. Giles, 554 U.S. at 360-61. 6 With respect to the second require-
ment, that the wrongdoing is intended or designed to cause the declarant’s
unavailability as a witness, a number of observations are in order.
    First, the law recognizes that multiple intents or motives may be at work
in a single, wrongful action. See, e.g., United States v. Jackson, 706 F.3d 264,
269 (4th Cir. 2013) (rejecting a narrow view of the intent requirement and
noting that “the [Giles] Court made no mention of any requirement that the
defendant’s desire to silence the witness be the sole or primary motivation for
his misconduct.”). Consequently, as we have previously explained, “the
conduct rendering the declarant unavailable need not have been motivated
solely by a desire to prevent the declarant from testifying as a witness, so
long as it was a motivation.” Becker I, 80 M.J. at 568 (emphasis in original)
(citing Jackson, 706 F.3d at 269 (finding that to allow defendants with
multiple motives for their actions to murder, intimidate, or injure potential
witnesses and then claim their confrontation right would impermissibly erode
the rationale behind the exception)).
    Second, the intent to cause the declarant’s unavailability as a witness
need not be in reference to a particular criminal proceeding, or any proceed-
ing at all for that matter. The intent could be to prevent the witness from
testifying in a civil proceeding, such as a divorce or child custody hearing. See
People v. Peterson, 106 N.E.3d 944, 963-65 (Ill. 2017) (citing Giles, 554 U.S. at
377). Nor must any legal proceeding, civil or criminal, be in existence at the
time of the wrongdoing. See id. at 964; Becker I, 80 M.J. at 568 (“[T]he doc-
trine applies equally to wrongdoing to prevent testimony and to wrongdoing
to prevent testimonial statements, such as formal reporting to law enforce-
ment.”). There need not be a criminal investigation or charges pending or
even contemplated at the time of the wrongdoing. See Becker I, 80 M.J. at 569
(finding the exception applies “irrespective of whether criminal charges are



   6  As the exception has also been codified as an exception to the hearsay rule, Mil-
itary Rule of Evidence 804(b)(6), it applies equally to non-testimonial hearsay that is
not barred by the Confrontation Clause. See Becker I, 80 M.J. at 567 n.8 (collecting
cases). Thus, our discussion here applies to both the constitutional and the hearsay
exceptions.




                                          7
               United States v. Becker, NMCCA No. 201900342
                            Opinion of the Court

reasonably foreseeable at the time of the conduct”). In the context of domestic
abuse, for example, the Supreme Court has recognized that since “[a]cts of
domestic violence often are intended to dissuade a victim from resorting to
outside help, . . . the evidence may support a finding that the crime expressed
the intent to isolate the victim and to stop her from reporting abuse to the
authorities or cooperating with a criminal prosecution—rendering her state-
ments admissible under the forfeiture doctrine.” Giles, 554 U.S. at 377
(emphasis added).
    Third, the wrongdoer’s intent to cause the declarant’s unavailability as a
witness need only be subjectively held; it need not be reasonable in any
objective or measurable way. Thus, the focus of the assessment is on the
wrongdoer, not the declarant. Even if the declarant had no present intention
of reporting abuse to the authorities or testifying at a future civil or criminal
proceeding that was not then pending, but the wrongdoer’s actions were
nevertheless intended or designed to prevent her from doing so, this would
trigger forfeiture by wrongdoing. As we stated during the Government’s first
appeal,
       Giles . . . envisions unconfronted, testimonial statements po-
       tentially being rendered admissible where a prior abusive rela-
       tionship suggests that a wrongful act is performed with an in-
       tent to prevent the witness not only from testifying at some
       formal proceeding, but also from reporting abuse, cooperating
       with law enforcement, or resorting to outside help . . . .
Becker I, 80 M.J. at 569. To that end, it is well established that motive and
intent are rarely proven by direct evidence and often “must be inferred from
conduct and the surrounding circumstances.” Peterson, 106 N.E.3d at 961
(citations omitted); see also Rule for Courts-Martial 918(c), Discussion (defin-
ing “circumstantial evidence,” from which motive and intent may be inferred,
as “evidence which tends directly to prove not a fact in issue but some other
fact or circumstance from which, either alone or together with other facts or
circumstances, one may reasonably infer the existence or non-existence of a
fact in issue.”).
    Finally, in assessing the wrongdoer’s intent, while “[t]here is no general
rule for determining or comparing the weight to be given to direct or circum-
stantial evidence,” id., the trial court must take into account the totality of
the circumstances, including not only the broader context of the wrongful act,
but also its “immediate circumstances.” See State v. McKelton, 70 N.E.3d 508,




                                       8
                United States v. Becker, NMCCA No. 201900342
                             Opinion of the Court

546 (Ohio 2016). 7 This is particularly important where there is evidence of
calculation or premeditation in the wrongful act that renders the declarant
unavailable as a witness, since the forfeiture-by-wrongdoing exception’s very
existence is to prevent wrongdoers from benefitting from such action through
planning, scheming, or stratagem. In McKelton, for example, where the
appellant was accused of killing his girlfriend after previously assaulting
her—but the prosecution’s theory was that the killing of the victim “was
spontaneous” and “wasn’t planned”—the court found the lack of planning
weighed against finding that the purpose behind the killing was to prevent
the victim’s testimony about the other offenses. Id. at 545-46 (ultimately
finding sufficient evidence of intent based on the violent history between the
appellant and the victim).
    In contrast to wrongdoing committed in the heat of sudden passion as a
result of fear or rage, premeditated wrongdoing is “committed after reflection
by a cool mind.” United States v. Hoskins, 36 M.J. 343, 346 (C.M.A. 1993)
(quoting United States v. Viola, 26 M.J. 822, 829 (A.C.M.R. 1988), aff’d, 27
M.J. 456 (C.M.A. 1988) (summ. disp.)). Implicit in such cool reflection is the
potential for multiple motives for the same wrongful act. See, e.g., United
States v. Davis, 49 M.J. 79, 84 (C.A.A.F. 1998) (finding evidence of “multiple
motives” for the appellant’s attempted premeditated murder of his wife,
including pressure from his mistress to end his marriage and the alleviation
of financial problems through his wife’s life insurance). Hence, where there is
evidence that the wrongdoing causing a declarant’s unavailability as a
witness was calculated or premeditated, the trial court must closely examine
whether multiple layers of motive and intent are at play, to include things
like keeping a witness from reporting criminal acts or other abusive behavior,
cooperating with law enforcement, participating in civil or criminal proceed-
ings, or resorting to outside help.
   In laying the predicate for the forfeiture-by-wrongdoing exception, the
Government’s burden is to establish by a preponderance of the evidence that
an accused wrongfully caused or acquiesced in wrongfully causing the declar-



   7  This rule applies irrespective of the type of case at hand. As the Supreme Court
appropriately found in Giles, there is not “one Confrontation Clause (the one the
Framers adopted and Crawford described) for all other crimes, but a special, impro-
vised, Confrontation Clause for crimes that are frequently directed against women.”
Giles v. California, 554 U.S. 353, 376 (2008). Whether it involves domestic violence,
bank fraud, or a narcotics ring, the type of case merely helps inform what facts and
circumstances must be taken into account in assessing the intent behind the wrong-
ful act that renders the declarant unavailable as a witness.




                                          9
               United States v. Becker, NMCCA No. 201900342
                            Opinion of the Court

ant’s unavailability as a witness and did so intending that result. Accord
United States v. Johnson, 767 F.3d 815, 822-23 (9th Cir. 2014) (“[I]n order to
introduce evidence under the forfeiture exception, the Government must
demonstrate by a preponderance of the evidence that the defendant inten-
tionally secured the declarant’s absence.”); United States v. Dinkins, 691 F.3d
358, 383 (4th Cir. 2013); Perkins v. Herbert, 596 F.3d 161, 167 (2d Cir. 2010).
See also Fed. R. Evid. 804(b)(6) advisory committee’s note to 1997 amend-
ment (“The usual Rule 104(a) preponderance of the evidence standard has
been adopted in light of the behavior the new Rule 804(b)(6) seeks to discour-
age.”).

B. Analysis of the Trial Court’s Ruling
    In this case, Appellee is charged with premediated murder in connection
with allegedly drugging Mrs. Becker and then causing her to fall from a
seventh-floor apartment window, in the context of prior acts of physical and
emotional abuse. Based on an extensive record of witness testimony and
documentary evidence, the Government asserts that at least part of Appel-
lee’s intent in killing Mrs. Becker was to cause her unavailability as a wit-
ness, and argues that in reaching the opposite conclusion the trial court
erroneously failed to consider important facts bearing on Appellee’s intent.
    In an interlocutory appeal under Article 62, we review the military
judge’s decision “directly” and review the evidence “in the light most favora-
ble to the party which prevailed at trial.” United States v. Henning, 75 M.J.
187, 190-91 (C.A.A.F. 2016) (citation and internal quotation marks omitted).
We review rulings to admit or exclude evidence for an abuse of discretion.
United States v. Solomon, 72 M.J. 176, 179 (C.A.A.F. 2013). It is an abuse of
discretion if the military judge (1) “predicates his ruling on findings of fact
that are not supported by the evidence,” (2) “uses incorrect legal principles,”
(3) “applies correct legal principles to the facts in a way that is clearly unrea-
sonable,” or (4) “fails to consider important facts.” United States v. Commisso,
76 M.J. 315, 321 (C.A.A.F. 2017) (citations omitted).
    On remand from our previous decision, after receiving additional briefing
from the Government, the military judge adopted his prior ruling’s findings of
fact, which discuss the 2013 incident at the U.S. Army hotel, Mrs. Becker’s
subsequent statements about Appellee’s abusive and controlling conduct,
Appellee’s reaction to the second affair, and the Beckers’ separation in the
weeks leading up to Mrs. Becker’s death. Regarding the more immediate
circumstances of Mrs. Becker’s death, the ruling provides the following facts:
          On 8 October 2015, Mrs. Becker signed a lease on an
       apartment for which she purchased a clothes washer and dryer.
       She gave the property owner a 500 Euro deposit at the same


                                       10
                 United States v. Becker, NMCCA No. 201900342
                              Opinion of the Court

         time. She then lunched with several co-workers where she ap-
         peared upbeat and talked about leaving for China the next
         morning on a business trip related to the joint business. Alt-
         hough she had been staying [with] friends on most nights, that
         night she returned to the apartment she shared with the ac-
         cused to eat dinner and put their daughter to bed.
             At around 2100 on 8 October 2015, witnesses heard a
         scream and saw Mrs. Becker fall from her seventh story
         apartment onto the ground. She was still alive as several wit-
         nesses gathered around her. The accused arrived shortly
         thereafter, and knelt down next to Mrs. Becker. Witnesses then
         observed the accused and Mrs. Becker speak to each other.
             The next day, the accused told [Mrs. Becker’s father] that
         Mrs. Becker spoke to him during this exchange saying, “you did
         this to me.” Several days later, the accused would tell authori-
         ties that Mrs. Becker instead said “I’m scared” and / or “I love
         you” during these last minutes.
            Mrs. Becker was taken to the hospital but died within an
         hour of falling. 8
    These facts, while all certainly relevant, reveal very little upon which to
assess the determinations before us: whether Appellee wrongfully killed
Mrs. Becker and whether his intent or design in doing so was, at least in
part, “to isolate the victim and to stop her from reporting abuse to the author-
ities or cooperating with a criminal prosecution—rendering her statements
admissible under the forfeiture doctrine.” Giles, 554 U.S. at 377. From the
military judge’s factual findings it is very difficult to determine as a prelimi-
nary matter, one way or the other, whether Appellee killed Mrs. Becker, let
alone whether his act was intentional, and if so, to what end.
   Within the extensive record before us, there is evidence upon which to
make these critical assessments. Even in the light most favorable to Appellee,
who prevailed below, the evidence reveals a number of important facts that
are absent from the trial court’s ruling, including:
   •     Two days before her death, Appellee was concerned about Mrs. Becker
         “making problems” for him upon moving out. While informing the po-
         lice of his concern, Appellee also reported the problematic effects of



   8   App. Ex. LXXIX at 6.




                                       11
              United States v. Becker, NMCCA No. 201900342
                           Opinion of the Court

       Mrs. Becker’s alcohol consumption, yet bought a bottle of wine for
       their apartment that same day.
   •   A day or so before Mrs. Becker’s death, Appellee retrieved pills from
       his old office matching the physical description of prescription pills
       containing the same sedative later found in Mrs. Becker’s system.
   •   Just prior to Mrs. Becker’s death, text messages evidencing her osten-
       sible desire to get back together with Appellee, but being distraught
       about being rejected by him, were sent from Mrs. Becker’s phone to
       her new boyfriend, at times when Appellee was not using his own
       phone.
   •   Appellee told the police he heard only an initial scream from
       Mrs. Becker’s bedroom before arriving just in time to see her go out
       the window, whereas multiple bystanders heard Mrs. Becker repeat-
       edly and fearfully crying for help, saw her struggling to hold onto a
       window ledge for a period of time before falling, and then saw him
       looking down from the window to where she fell, which he denied.
   •   Two days after Mrs. Becker’s death, Appellee was still thinking and
       talking about the “living nightmare” she had caused when she report-
       ed he had assaulted and strangled her in the Army hotel in August
       2013.
   •   In addition to being investigated previously for assaultive conduct to-
       ward Mrs. Becker—which he considered harmful to his career—at the
       time of her death Appellee had an ongoing child custody dispute over
       children from a previous marriage, which he feared would be negative-
       ly impacted by even the report that Mrs. Becker had committed sui-
       cide or accidentally fallen.
   •   Among the things Mrs. Becker revealed to friends and family mem-
       bers about her abusive marriage was her fear of what Appellee would
       do if he lost his career.
    Within the broader context discussed supra, these more immediate cir-
cumstances of Mrs. Becker’s death support by a preponderance of the evi-
dence not only that (1) Appellee intentionally killed Mrs. Becker, but that (2)
his actions were the result of planning and calculation, and that (3) at least
part of his intent was to prevent Mrs. Becker from causing him any more
problems akin to the “living nightmare” she had caused him when she re-
ported her prior allegations of abuse to the authorities. Unlike the homicide




                                      12
                 United States v. Becker, NMCCA No. 201900342
                              Opinion of the Court

in McKelton, which the prosecution viewed as spontaneous, the evidence of
premeditation in this case supports that the wrongful act was motivated by
more than just possible “jealousy over Mrs. Becker’s relationship with anoth-
er man,” as the military judge found. 9 The evidence of planning and premedi-
tation supports that in killing Mrs. Becker, Appellee was motivated not just
to rid himself of any visceral feelings of jealousy upon finding her in a second
affair, but by a desire to be rid of her in a complete sense, to include the
incriminating detritus of his prior abusive conduct.
   While we recognize that even premeditated murder can be motivated by
pure jealousy, evidence that the wrongdoing rendering the declarant unavail-
able was committed after reflection by a cool mind dramatically increases the
need to thoroughly examine, for purposes of forfeiture by wrongdoing, wheth-
er multiple layers of motive and intent were at play. And the focus of the
assessment is not on what the declarant was doing or thinking at the time,
but on the subjective intent of the wrongdoer, as evidenced by his conduct.
    In this case, had the evidence suggested Appellee angrily killed Mrs.
Becker close in time to when he found out about her new boyfriend, we might
well agree with the trial court’s conclusion that Appellee was motivated
exclusively by jealousy. But Appellee had known about Mrs. Becker’s new
relationship for weeks by the time of her death on 8 October 2015. He had
been sleeping apart from her, signed a separation agreement with her, and
knew that she was spending nights at her boyfriend’s house and looking for
her own apartment to live in with their daughter. Yet everything appeared to
be flowing amicably toward establishing separate households and living
apart. So what changed in the days leading up to her death? In arguing over
who could enter his house to help her move out, she said something about
“causing him problems” that made him concerned enough to go to the police,
where he reported she was an emotional drunk, yet bought wine, and then
scrounged for pills apparently containing the sedative later found in her
body.
    Here is where, in addition to the broader context, the immediate circum-
stances of Mrs. Becker’s death become all important to answer the question
Giles requires: not what was the declarant’s intent at the time of the wrong-
doing, but what was the wrongdoer’s? The Government argues that from
prior experience Appellee knew one way in which Mrs. Becker could indeed
cause him problems—to his career, to his ongoing child custody dispute, and
to him personally—was by reporting (or re-reporting) his abusive conduct,


   9   App. Ex. LXXXIII at 2.




                                      13
                United States v. Becker, NMCCA No. 201900342
                             Opinion of the Court

which though she formally recanted she never stopped talking about with
friends and family members. And so, in order to avoid another “living night-
mare,” Appellee hatched a scheme to kill Mrs. Becker, which he then carried
out.
    We need not determine whether based on this theory the Government can
prove premeditated murder beyond a reasonable doubt at trial. That is for
the fact-finder to decide. But for purposes of determining what evidence it
may use in its case, we find the Government has shown by a preponderance
of the evidence that one may reasonably infer such a design was at least part
of Appellee’s intent in killing Mrs. Becker. 10 We conclude that while other-
wise reasonable in its approach to the evidence, in not taking into account the
more immediate circumstances of Mrs. Becker’s death, the trial court erred in
failing to consider important facts supporting not only that Appellee inten-
tionally killed Mrs. Becker, but the full nature of his reasons for doing so.
Based on the totality of the circumstances in this case—including the above-
described facts not considered by the trial court—we conclude that “[Appel-
lee’s] wrongful act [wa]s performed with an intent to prevent [Mrs. Becker]
not only from testifying at some formal proceeding, but also from reporting
abuse, cooperating with law enforcement, or resorting to outside help.” Becker
I, 80 M.J. at 569.

                                 III. CONCLUSION

    The Government’s appeal is GRANTED. The military judge’s ruling is
VACATED, and the statements at issue are ruled admissible under the
forfeiture-by-wrongdoing exception to the Confrontation Clause and Military
Rule of Evidence 806(b)(6). The record of trial is returned to the Judge




   10  We respectfully disagree with our dissenting colleague that in so holding we
are establishing a policy whereby criminal defendants are subject to a different
Confrontation Clause than everyone else. Indeed, the forfeiture-by-wrongdoing
exception applies equally to the Government. Fed. R. Evid. 804(b)(6) advisory
committee’s note to 1997 amendment (“The rule applies to all parties, including the
government.”). Nor do we agree that we have somehow established a new rule for
Sailors and Marines that differs from that of our sister services, for which the dissent
cites no cases from our sister service courts or the Court of Appeals for the Armed
Forces and we are aware of none. Rather, the forfeiture-by-wrongdoing exception
applies equally to all servicemembers, whether they commit the wrongdoing that
renders declarants unavailable as witnesses or are themselves the declarants
silenced by such wrongful acts.




                                          14
              United States v. Becker, NMCCA No. 201900342
                           Opinion of the Court

Advocate General for remand to the convening authority and delivery to the
military judge for further proceedings in light of this opinion.
   Judge STEWART concurs.




                                   15
                 United States v. Becker, NMCCA No. 201900342
                          STEPHENS, S.J. (dissenting)


STEPHENS, Senior Judge (dissenting):
    I am unable to join my colleagues for three reasons. First, the evidence
does not demonstrate that Appellee had some secondary motive to prevent
his wife from making future testimonial statements. Second, the military
judge did not abuse his discretion by not making findings on facts that were,
in context, unimportant. Third, the majority does precisely what the Supreme
Court warned us not to do in Giles, which is to establish a policy where
criminal defendants—in this case Marines and Sailors—would be subject to a
different Confrontation Clause than everyone else.

                                    DISCUSSION

A. The Majority’s Facts Are Not Evidence of Appellee’s Secondary
Intent to Prevent Mrs. Becker from Making Future Testimonial
Statements
   The majority lists various facts in concluding that Appellee must have had
a secondary motive in mind. None of them alone is dispositive to show his
specific intent to prevent Mrs. Becker from making future testimonial state-
ments. Even considered as a totality, these items are just a list of non-
dispositive facts.
    Two days before Mrs. Becker’s death, Appellee went to the Belgian police
and made an unusual pre-emptive complaint about his wife. He told them
that he was concerned about her friends—including her new boyfriend—who
were coming to assist with her moving her things from their shared apart-
ment. He told police he “did not want a confrontation.” 1 Appellee also told the
police that Mrs. Becker “made me understand that she was going to cause me
problems” 2 if she was unable to have her own friends help her with the move.
This is much more readily viewed as an expression that Mrs. Becker could
cause Appellee social or personal problems pertaining to the move, rather
than some veiled threat of re-igniting the 2013 allegation by making future
testimonial statements to law enforcement.
    Two days after Mrs. Becker’s death, Appellee spoke with one of her
friends from home. He told her that Mrs. Becker made his life a “living




   1   Appendix H, Govt. Ex. 25 at 40.
   2   Id.




                                         16
                     United States v. Becker, NMCCA No. 201900342
                              STEPHENS, S.J. (dissenting)

nightmare” 3 when she made the 2013 allegation. This statement strikes me
as a candid reflection that Mrs. Becker’s 2013 allegation, whether accurate or
not, caused significant personal and professional problems for Appellee. Any
service-member who was the subject of an allegation of spousal abuse could
believe the allegations were making his life a “living nightmare.” This is
probably especially true if years-old and recanted allegations were re-ignited.
A service-member would be unlikely to forget that and could have that in the
back of his mind for years. But that circumstance does not rise to the level of
demonstrating Appellee’s subjective intent to prevent Mrs. Becker from
making future testimonial statements. That circumstance could apply to
every service-member who was the subject of past spousal abuse allegations.
   The majority asserts that all of the above facts go to “motive, which is the
heart of the matter” before this Court. The motive the majority appears to
concentrate on is the motive to commit premediated murder. But the motive
we are actually concerned about is a secondary motive to prevent Mrs. Becker
from making future testimonial statements. In my view none of the facts,
taken individually, or as a whole, show Appellee had such a secondary
motive.
    This should be a simple analysis where a military judge can make a find-
ing of fact that demonstrates such an intent. It should not require layering or
synthesis of different pieces of evidence. For example, in United States v.
Jackson, 4 cited by the majority, the evidence demonstrated that the appellant
orchestrated the murder of the decedent to prevent his future testimony in
the appellant’s attempted murder trial. The testimonial statements the
decedent made to the police concerned a previous attempt on his life and the
appellant’s involvement in that attempt. The evidence showed the appellant
learned the decedent was “telling everything” to the police and, in response,
the appellant told his associates the decedent was “an informant trying to
bring down him and his brothers” and that he “deserved” to be killed. 5 Jack-
son has clarity and quantum of evidence that far exceeds the evidence in this
case.
    The Government urged us to consider three civilian cases for the proposi-
tion that Appellee had a secondary motive: State v. McKelton, 6 a 2016 opinion



   3   Govt. Ex. 28 at 3, 7.
   4   706 F.3d 264 (4th Cir. 2013).
   5   Id. at 266.
   6   70 N.E.3d 508 (Ohio 2016).




                                         17
                      United States v. Becker, NMCCA No. 201900342
                               STEPHENS, S.J. (dissenting)

from the Supreme Court of Ohio; People v. Kerley, 7 a 2018 opinion from a
California Court of Appeal; and McLaughlin v. Steele, 8 a 2016 habeas petition
from the Eastern District of Missouri. In my view, all of these cases under-
mine the Government’s and the majority’s position.
    McKelton, cited by the majority, featured overt evidence of the appellant
preventing testimonial statements about on-going domestic abuse that
occurred within just three months of the conduct leading to unavailability.
McKelton murdered his girlfriend, with the state’s theory being that the
killing “was spontaneous” and “wasn’t planned.” 9 The Supreme Court of Ohio,
as the majority points out, held that “the immediate circumstances” of the
victim’s death did not “establish the requisite purpose that would allow the
admission of testimonial statements because of forfeiture by wrongdoing.” 10
    The majority contrasts the spontaneous murder in McKelton with the al-
legedly planned murder here. In McKelton the court was still able to find a
purpose to prevent future testimonial statements, and thus forfeiture by
wrongdoing, even in the absence of a pre-planned intent to murder. Following
the majority’s logic here, if a spontaneous killing can discern a motive to
silence, then a planned one must also have such a motive. I disagree with this
rationale in general, but specifically, the nature of the evidence in McKelton
is in such stark contrast with the evidence here. McKelton lived with his
girlfriend and her two minor nieces. McKelton had once taken a phone from
one of the girls as she was trying to call 911 when he was assaulting her
aunt. At a later date, he became enraged when the other niece called 911 and
a police officer came to the house. Three months later, the girls’ aunt was
dead. Despite the death appearing to be a spontaneous killing, the Supreme
Court of Ohio, applying Giles and looking at the domestic abuse circumstanc-
es generally, held that McKelton was “trying to isolate [his victim] and
prevent her from talking to authorities.” 11
   In Kerley, cited by the Government, the appellant had a long and ex-
tremely violent relationship history with his victim. This included overt
warnings to her that he would kill her if she went to the police. But at the
time of his victim’s disappearance, Kerley was just days away from a court


   7   233 Cal. Rptr. 3d 135 (Cal. Ct. App. 2018).
   8   173 F. Supp. 3d 855 (E.D. Mo. 2016).
   9   McKelton, 70 N.E.3d at 545.
   10   Id. at 546.
   11   Id.




                                           18
                      United States v. Becker, NMCCA No. 201900342
                               STEPHENS, S.J. (dissenting)

appearance for felony assault of his victim. Not only was the abuse contempo-
raneous with the wrongdoing causing the unavailability, but the victim
“obviously would have been the key witness against him.” 12 The same is true
of McLaughlin and its background of contemporaneous domestic abuse.
McLaughlin was pending “ongoing burglary and abuse cases” 13 where his
victim’s testimony was crucial.
    The majority’s remaining facts fare no better in shedding light on Appel-
lee’s subjective intent. The Appellee obtained pills that he possibly used to
sedate Mrs. Becker and there was a discrepancy between his statements to
the police about Mrs. Becker’s scream and the statements of witnesses.
Neither of these facts demonstrate Appellee’s secondary purpose. They
merely demonstrate some design of Appellee to kill Mrs. Becker or to obfus-
cate his role in her death.
    The majority also cites as an important fact that Appellee’s ongoing child
custody dispute [from a previous marriage] could be jeopardized by the fact of
Mrs. Becker’s suicide or death by accident. In so doing, it cites a 2017 opinion
from the Supreme Court of Illinois, People v. Peterson, 14 that forfeiture by
wrongdoing can apply if there is some civil matter in play, too. And that is
true. But the facts of Peterson show a clear case of an appropriate application
of the exception and further demonstrate a stark contrast from the majority’s
holding here.
    Peterson was in the middle of an acrimonious divorce. He stated he was
adamant that his ex-wife not receive any of his pension from the police
department and they were bitterly opposed over custody of their sons. His ex-
wife was scared for her safety and extracted a promise from her sister to look
after her sons if something should happen to her, because she was convinced
she might not make it to the hearing where she would have to testify. In
addition, Peterson made statements to a friend that his ex-wife needed to be
“taken care of” because “she has something on me” and offered $25,000 for
the act. 15 Finally, Peterson, with his ex-wife “taken care of,” received sole
custody of the children, had to pay no alimony or child support, received the
total of the proceeds of the sale of their home, obtained sole control of a
business, and did not have to sever any of his pension. This is what motive



   12   Kerley, 233 Cal. Rptr.3d at 173.
   13   McLaughlin, 173 F.Supp. 3d at 901.
   14   106 N.E. 3d 944 (Ill. 2017).
   15   Id. at 962.




                                           19
                    United States v. Becker, NMCCA No. 201900342
                             STEPHENS, S.J. (dissenting)

and intent, “inferred from conduct and the surrounding circumstances” 16
looks like. In contrast, Appellee and Mrs. Becker’s divorce was, as Mrs.
Becker told her friends, “amicable.” 17 They intended to continue with a joint
business venture selling athletic gloves 18 and had a mutual arrangement to
share custody of their baby daughter. 19
    With no evidence of any future criminal proceedings or testimony, we are
left with considering whether there is any evidence of Appellee’s subjective
intent to prevent Mrs. Becker from making future testimonial statements.
While it is true that the intent does not have to be reasonable or objective,
but merely exists in Appellee’s mind, it would certainly be a factor to consider
as to whether there was objective evidence outside of Appellee’s subjective
intent. In short, if there was some objective evidence that Mrs. Becker was
intending to make future testimonial statements, this would probably assist
the factfinder in discerning Appellee’s subjective intent. Here, there is no
objective evidence of such intent by Mrs. Becker. This does not by itself mean
that Appellee did not have a subjective intent, it just means that his intent
appears to drift into an unreasonable one. The majority thus engages in
collecting evidence to discern Appellee’s unreasonable, subjective intent to
prevent Mrs. Becker from making future testimonial statements, where no
evidence shows she was planning to do so in the first place.

B. The Military Judge Did Not Fail to Consider Important Facts
    I believe we owe more deference to the military judge. We specifically di-
rected the military judge to consider Appellee’s subjective intent when we
remanded the matter. And he concluded that the evidence failed to establish
that Appellee “believed that such formal or informal reporting was going to
occur, then or in the future.” 20 The facts that the majority characterizes as
“important facts” were thus in front of the military judge, twice. He is not
required to make findings on every possible factoid placed in front of him. “A




   16   Id. at 961 (citations omitted).
   17 R. at 66; App. Ex. LXXIX at 3-4, Military Judge’s Findings of Fact and Conclu-
sions of Law dated 9 Dec 2019 [from first Article 39(a) session] at 5.
   18   Id.
   19   R. at 10.
   20 App. Ex. LXXXIII, Military Judge’s Findings of Fact and Conclusions of Law
dated 10 Aug 2020 [from second Article 39(a) session] at 3.




                                          20
                  United States v. Becker, NMCCA No. 201900342
                           STEPHENS, S.J. (dissenting)

military judge abuses his discretion when . . . he fails to consider important
facts.” 21
    The question is not whether we merely disagree with the military judge’s
assessment of the evidence, but whether the facts identified by the majority
were important enough to render a failure to make findings on them an
abuse of discretion. First, these facts were in front of the military judge in the
first Article 39(a) hearing on this issue. And when this Court heard the
Government’s first Article 62 appeal, we remanded the case because the
military judge had applied a “legal principle” we held to be “incorrect” 22
[focusing on the “reasonable foreseeability” of future testimony or proceedings
rather than the subjective belief and intent of Appellee to prevent future
testimony or testimonial statements]. We said nothing at the time about the
military judge’s failure to consider important facts. Should he have consid-
ered this Court’s silence on that issue to be our consent or does this Court
have the latitude to change its reasons to find abuse of discretion upon a
subsequent interlocutory appeal?
    The second concern is how central these facts were, in context. An exam-
ple of an important fact that a military judge overlooked is from the case
cited by the majority, United States v. Commisso. 23 In that case, members
convicted the appellant of a sexual assault contrary to his pleas. Three of the
members, one lieutenant colonel and two colonels, had actually regularly
attended Sexual Assault Review Board [SARB] meetings where this case had
been briefed and discussed from the victim’s point of view. None of them
answered accurately during voir dire whether they knew anything about the
case. During the trial, one of the colonels reminded the lieutenant colonel
that they had heard about the appellant’s case at the SARB. After the trial,
at the SARB, one of the colonels recommended the briefing method be
changed to allow for better objectivity in the future for court-martial mem-
bers attending the SARB. At the same SARB, the colonel made negative
statements about those accused of sexual assault and also of defense counsel
who represent them. At a post-trial hearing, the military judge denied the
defense motion for a mistrial due to member bias. The Court of Appeals for
the Armed Forces held that he failed to consider any implied bias from the
members’ SARB participation, the colonel’s “explicitly negative statements at




   21   United States v. Commisso, 76 M.J. 315 (C.A.A.F. 2017).
   22   United States v. Becker, 80 M.J. 563, 569 (N-M. Ct. Crim. App. 2020) [Becker I].
   23   76 M.J. 315.




                                           21
                      United States v. Becker, NMCCA No. 201900342
                               STEPHENS, S.J. (dissenting)

the SARB regarding those who serve as defense counsel and those who are
accused of sexual assault” or the “cumulative appearance” of these three
members sitting on the appellant’s panel. 24 These were “elephant-in-the-
room” facts that were left unaddressed by the military judge.
    In my view, there is no comparison of the “important facts” from Commis-
so to Appellee’s case. The abuse of discretion in Commisso is readily apparent
in a way that renders the result “arbitrary, fanciful, clearly unreasonable, or
clearly erroneous.” 25 The majority’s elevation of these facts—which were
before the military judge both times in the same manner—to “important
facts” concerning Appellee’s secondary motive akin to Commisso makes the
holding here look more like a “mere difference of opinion.” 26 I believe we owe
the military judge more deference and that these facts did not rise to the level
of “important facts.”

C. This Court Effectively Overrules Giles v. California
    In Giles, the Court rejected the notion that there is “one Confrontation
Clause (the one the Framers adopted and Crawford described) for all other
crimes, but a special, improvised, Confrontation Clause for crimes that are
frequently directed against women.” 27 The majority holds that Appellee, due
to his meticulous planning of Mrs. Becker’s murder, must have known that
by doing so, she would never be able to testify, or provide future testimonial
statements against him, if she were not alive. This is in accord with the
dissent in Giles: “[u]nder the circumstances presented by this case, there is
no difficulty in demonstrating the defendant’s intent. This is because the
defendant here knew that murdering his ex-girlfriend would keep her from
testifying; and that knowledge is sufficient to show the intent the law ordi-
narily demands.” 28 Lest we draw any distinction between the more spontane-
ous killing in Giles and the planned killing here, the law recognizes that
motive and intent can be demonstrated in an instant and by one’s actions. If
the Giles dissent would find intent in a spontaneous killing because “any
reasonable person would have known” 29 that a murder victim could not make



   24   Id. at 320.
   25   United States v. Lloyd, 69 M.J. 95, 99 (C.A.A.F. 2010).
   26   Id.
   27   Giles, 554 U.S. at 376.
   28   Id. at 385 (Breyer, J., dissenting) (emphasis in the original).
   29   Giles, 554 U.S. at 386 (Breyer, J., dissenting).




                                             22
                United States v. Becker, NMCCA No. 201900342
                         STEPHENS, S.J. (dissenting)

any future testimonial statements or provide testimony, then it would also
find that same intent in a planned murder as well. But that is not the law
and that is not the holding in Giles.
    With respect to intent to make the victim unavailable, the distinction be-
tween this case and the underlying facts of Giles is one without much differ-
ence. And the fact that the dissent in Giles, if it were the majority opinion,
would provide an easy explanation for the result in this case, leads me to
believe we are wrong. The majority’s collection of statements appears to me
to be speculative. Evidence of intent can be “circumstantial evidence-from
before or after the act.” 30 And while circumstantial evidence can certainly be
dispositive, there is a distinction between speculation and circumstantial
evidence. Speculation is “the art of theorizing about a matter to which evi-
dence is not sufficient for certain knowledge” 31 while circumstantial evidence
is the “process of decision by which court or jury may reason from circum-
stances known or proved, to establish by inference the principal fact.” 32 Here,
I believe the circumstantial evidence is leagues apart from the proverbial wet
street in the morning or the deer tracks in freshly fallen snow that are
standard examples of circumstantial evidence.
    Giles tells us that we must find evidence that the purpose of the accused’s
actions was, in part, to prevent future testimony or future testimonial state-
ments. As much as one may agree with the sentiment of the dissent in Giles
concerning the appearance of forfeiture by wrongdoing [or its lack thereof] in
domestic abuse cum murder cases, the Court’s holding was clear: there must
be evidence that an accused intended to prevent future testimony or future
testimonial statements. The forfeiture by wrongdoing “exception is not
available for statements by murder victims simply because the defendant
made them unavailable.” 33
    Finally, the most concerning problem with the majority’s holding is that
Marines and Sailors who are accused of crimes will now be subject to a
different Confrontation Clause than civilians, or even members of our sister



   30United States v. Rodriguez, 79 M.J. 1, 4 (C.A.A.F. 2019) (citing United States v.
Acevedo, 77 M.J. 185, 189 (C.A.A.F. 2018)).
   31  United States v. Cage, 42 M.J. 139, 145 (C.A.A.F. 1995) (Sullivan, CJ, dissent-
ing) (citing Black’s Law Dictionary (6th ed. 1990).
   32   Id.
   33United States v. Burgos-Montes, 786 F.3d 92, 115 (1st Cir. 2015) (citing Giles,
554 U.S. at 367-77).




                                         23
               United States v. Becker, NMCCA No. 201900342
                        STEPHENS, S.J. (dissenting)

services. There do not appear to be any cases from CAAF or our sister service
courts that are directly on point to support the majority’s position [or in
fairness, my own]. However, the majority’s position appears to contradict
Giles, or at the very least follow the logic of its dissent. While the Navy and
Marine Corps do not see many courts-martial for murder, when they arise
they often come in the context of messy, violent, and failed romantic relation-
ships. Evidence of any premeditation at all, or even borrowing from the
dissent in Giles, just the simple logic that every assailant knows the dead
cannot testify or provide future testimonial statements, means that any prior
testimonial statements of domestic abuse, will now be available for the
government to use at trial without the accused having the benefit of cross
examination. Because I believe the Confrontation Clause, and Giles, requires
the government to present better evidence than this showing that a purpose
of the wrongdoing was to prevent future testimony or future testimonial
statements, I dissent.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      24